DETAILED ACTION

Response to Argument
The arguments relating to previous 112 rejections are moot because the previous 112 rejections are withdrawn in view of applicant's amended claim language.

The arguments relating to previous 103 rejections are moot in view of the allowance herein.

Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of applicant's amended claim language.




EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evan Glass on 3/8/2021.

The application has been amended as follows: 

39 – 58 (cancelled)

70 – 77 (cancelled)

79 – 80 (cancelled) 

Allowable Subject Matter
Claims 59, 62-65, 69, 78, and 81 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Brown et al (US 2003/0108162) teaches: 
an authenticated user Fig 5 calling into a call center Fig 1 and  [0043]  wherein the call is routed to the 
appropriate call taker Fig 7 step 90 – 94

Iwakawa et al (US 2009/0052651 ) teaches: 
a call identifier including a session identifier Fig 3C

Desai et al ( US 2012/0148040 hereinafter Desai) teaches:
	appending a reason code to a call [0039] or a SIP header [0051]
	routing a call based on identity information e.g. ISO header information [0021]


The prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
an authentication status including a call identifier wherein the call identifier is a unique session identifier or a one-time passcode

after determining an authentication comparison match between the unique session identifier or the one-time passcode received and an expected session identifier or expected one-time pass code determined by the remote authentication service in response to the identification of the using the authentication information,
receiving communications from a telephone operator specific to the purpose
routing the telephone call according to the appended separate data

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431